Title: Report on the Petition of John Lewis, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792 Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of John Lewis, by an Order of the House of Representatives of the 8th of December 1790, thereupon makes the following Report:

The petition seeks to obtain the settlement and payment of a claim, which is barred by the Acts of limitation.
The Secretary, having in his report of the 16th of April last, upon the petitions of several persons, whose claims are in a similar situation, stated the reasons which, in his opinion, operate against the admission of claims so circumstanced, begs leave respectfully to refer the House to that report; there appearing nothing in the present case sufficiently or discriminating to induce a departure from the considerations there suggested.
Which is humbly submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury DepartmentNovember 21st 1792.
